 


117 HR 5005 IH: Addressing Social Isolation and Loneliness in Older Adults Act of 2021
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 5005 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2021 
Ms. Sánchez introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title XX of the Social Security Act to provide grants and training to support area agencies on aging or other community-based organizations to address social isolation among vulnerable older adults and people with disabilities. 
 
 
1.Short titleThis Act may be cited as the Addressing Social Isolation and Loneliness in Older Adults Act of 2021 or the Addressing SILO Act of 2021. 2.Incentives for developing and sustaining structural competency in providing health and human servicesPart II of subtitle B of title XX of the Social Security Act (42 U.S.C. 1397m–1397m-5) is amended by adding at the end the following: 
 
2047.Incentives for developing and sustaining structural competency in providing health and human services 
(a)Grants and training To support area agencies on aging or other community-Based organizations To address social isolation among vulnerable older adults and people with disabilities 
(1)GrantsThe Secretary shall make grants to eligible area agencies on aging or other community-based organizations for the purpose of— (A)conducting outreach to individuals at risk for, or already experiencing, social isolation or loneliness, through established screening tools or other methods identified by the Secretary; 
(B)developing community-based interventions for the purposes of mitigating loneliness or social isolation (including evidence-based programs, as defined by the Secretary, developed with multi-stakeholder input for the purposes of promoting social connection, mitigating social isolation or loneliness, or preventing social isolation or loneliness) among at-risk individuals; (C)connecting at-risk individuals with community social and clinical supports; and 
(D)evaluating the effect of programs developed and implemented under subparagraphs (B) and (C). (2)TrainingThe Secretary shall establish programs to provide and improve training for area agencies on aging or community-based organizations with respect to addressing and preventing social isolation and loneliness among older adults and people with disabilities. 
(3)EvaluationNot later than 3 years after the date of the enactment of this section and every 3 years thereafter, the Secretary shall submit to the Congress a written report which assesses the extent to which the programs established under this subsection address social isolation and loneliness among older adults and people with disabilities. (4)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary $62,500,000 for each of fiscal years 2022 through 2025 to carry out this subsection. 
(5)CoordinationThe Secretary shall coordinate with resource centers, grant programs, or other funding mechanisms established under section 411(a)(18) of the Older Americans Act (42 U.S.C. 3032(a)(18)), section 417(a)(1) of such Act (42 U.S.C. 3032F(a)(1)), or other programs as determined by the Secretary. (b)DefinitionsIn this section: 
(1)Area agency on agingThe term area agency on aging means an area agency on aging designated under section 305 of the Older Americans Act of 1965. (2)Social isolationThe term social isolation means objectively being alone, or having few relationships or infrequent social contact. 
(3)LonelinessThe term loneliness means subjectively feeling alone, or the discrepancy between one’s desired level of social connection and one’s actual level of social connection. (4)Social connectionThe term social connection means the variety of ways one can connect to others socially, through physical, behavioral, social-cognitive, and emotional channels. 
(5)Community-based organizationThe term community-based organization includes, except as otherwise provided by the Secretary, a nonprofit community-based organization, a consortium of nonprofit community-based organizations, a national nonprofit organization acting as an intermediary for a community-based organization, or a community-based organization that has a fiscal sponsor that allows the organization to function as an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code..  